Exhibit 10.16(i)

 

AMENDMENT NUMBER TWELVE

to the

Warehouse Loan and Security Agreement

Dated as of February 10, 2000

as Amended and Restated to and including March 21, 2002

among

AAMES CAPITAL CORPORATION

AAMES INVESTMENT CORPORATION

and

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

 

This AMENDMENT NUMBER TWELVE is made this 2nd day of June, 2004, among AAMES
CAPITAL CORPORATION and AAMES INVESTMENT CORPORATION, each having an address at
350 South Grand Avenue, Los Angeles, California 90071 (each, a “Borrower” and
collectively, “the Borrowers”) and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
having an address at 600 Steamboat Road, Greenwich, Connecticut 06830 (the
“Lender”), to the Warehouse Loan and Security Agreement, dated as of February
10, 2000 as amended and restated to and including March 21, 2002, by and between
the Borrowers and the Lender, as amended (the “Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

 

RECITALS

 

WHEREAS, the Borrowers have requested that the Lender agree to amend the
Agreement to increase the Maximum Credit thereunder to $500,000,000 and to
modify the sub-limit applicable to Wet Loans, each as more specifically set
forth herein;

 

WHEREAS, as of the date of this Amendment, the Borrowers represent to the Lender
that they are in compliance with all of the representations and warranties and
all of the affirmative and negative covenants set forth in the Agreement and are
not in default under the Agreement; and

 

WHEREAS, the Borrowers and the Lender have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1. Effective as of June 2, 2004, Section 1 of the Agreement is hereby
amended by deleting clause 13 to the definition of Collateral Value and
replacing it with the following:

 

(13) if such Mortgage Loan is a Wet Loan and the Collateral Value of such
Mortgage Loan when added to the aggregate Collateral Value of all other Wet
Loans exceeds (A) $75,000,000 on any day which occurs during the period from the
seventh to last day of each calendar month through and including the seventh day
of the next succeeding calendar month, or (B) $50,000,000 on any other date;
provided that, such amount



--------------------------------------------------------------------------------

shall be reduced by 50% in the event that the Guarantor has cash, Cash
Equivalents and unused borrowing capacity on unencumbered assets that could be
drawn against (taking into account required haircuts) under committed warehouse
and repurchase facilities in an amount less than either (a) $20,000,000, or (b)
$15,000,000 in the event that, Aames Capital has unused committed sale capacity
on unencumbered assets that could be sold under the Capital Z Residual Sale
Agreement in an amount equal to not less than $10,000,000;

 

SECTION 2. Effective as of June 2, 2004, Section 1 of the Agreement is hereby
amended by deleting the definition of Maximum Credit and replacing it with the
following:

 

“Maximum Credit” shall mean $500,000,000.

 

SECTION 3. Effective as of June 2, 2004, Exhibit A to the Agreement is hereby
amended to read in its entirety as set forth on Attachment A to this Amendment
Number Twelve.

 

SECTION 4. Effectiveness of Amendment. This Amendment Number Twelve shall be
effective upon the Lender’s receipt of a new fully executed Note in the form
attached hereto on Attachment A.

 

SECTION 5. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

 

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

 

SECTION 7. Representations. The Borrowers hereby represent to the Lender that as
of the date hereof, the Borrowers are in full compliance with all of the terms
and conditions of the Agreement and no Default or Event of Default has occurred
and is continuing under the Agreement.

 

SECTION 8. Governing Law. This Amendment Number Twelve shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

SECTION 9. Counterparts. This Amendment Number Twelve may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

2



--------------------------------------------------------------------------------

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment
Number Twelve to be executed and delivered by their duly authorized officers as
of the day and year first above written.

 

AAMES CAPITAL CORPORATION

(Borrower)

By:    

Name:

 

Jon D. Van Deuren

Title:

 

Senior Vice President, Finance

AAMES INVESTMENT CORPORATION

(Borrower)

By:    

Name:

 

Jon D. Van Deuren

Title:

 

Senior Vice President, Finance

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

(Lender)

By:    

Name:

   

Title:

   

 

Acknowledged and Agreed:

 

AAMES FINANCIAL CORPORATION By:    

Name:

 

Jon D. Van Deuren

Title:

 

Senior Vice President, Finance

 

4



--------------------------------------------------------------------------------

ATTACHMENT A

 

EXHIBIT A

 

PROMISSORY NOTE

 

$500,000,000     June 2, 2004   New York, New York

 

FOR VALUE RECEIVED, AAMES CAPITAL CORPORATION, a California corporation and
AAMES INVESTMENT CORPORATION, a California corporation (each a “Borrower”,
collectively, the “Borrowers”), hereby promise to pay to the order of GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC. (the “Lender”), at the principal office of the
Lender at 600 Steamboat Road, Greenwich, Connecticut 06830, in lawful money of
the United States, and in immediately available funds, the principal sum of FIVE
HUNDRED MILLION DOLLARS ($500,000,000) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Advances made by the Lender to the
Borrowers under the Warehouse Agreement), on the dates and in the principal
amounts provided in the Warehouse Agreement, and to pay interest on the unpaid
principal amount of each such Advance, at such office, in like money and funds,
for the period commencing on the date of such Advance until such Advance shall
be paid in full, at the rates per annum and on the dates provided in the
Warehouse Agreement.

 

The date, amount and interest rate of each Advance made by the Lender to the
Borrowers, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrowers to make a
payment when due of any amount owing under the Warehouse Agreement or hereunder
in respect of the Advances made by the Lender.

 

This Note is the Note referred to in the Warehouse Loan and Security Agreement,
dated as of February 10, 2000, as amended and restated to and including March
21, 2002 (as amended, supplemented or otherwise modified and in effect from time
to time, the “Warehouse Agreement”) between the Borrowers, and the Lender, and
evidences Advances made by the Lender thereunder. Terms used but not defined in
this Note have the respective meanings assigned to them in the Warehouse
Agreement.

 

The Borrowers agree to pay all the Lender’s costs of collection and enforcement
(including reasonable attorneys’ fees and disbursements of Lender’s counsel) in
respect of this Note when incurred, including, without limitation, reasonable
attorneys’ fees through appellate proceedings.

 

5



--------------------------------------------------------------------------------

Notwithstanding the pledge of the Collateral, the Borrowers hereby acknowledge,
admit and agree that the Borrowers’ obligations under this Note are recourse
obligations of the Borrowers to which the Borrowers pledge their full faith and
credit.

 

The Borrowers, and any indorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Note, (b) expressly agree that this Note, or
any payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and (c)
expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrowers or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrowers, even if the Borrowers are not a party to such
agreement; provided, however, that the Lender and the Borrowers, by written
agreement between them, may affect the liability of the Borrowers.

 

Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Warehouse Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

 

Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules. The Borrowers hereby submit to New York
jurisdiction with respect to any action brought with respect to this Note and
waives any right with respect to the doctrine of forum non conveniens with
respect to such transactions.

 

Each Borrower hereby acknowledges and agrees that such Borrower shall be jointly
and severally liable for all obligations and indemnities of the Borrowers
hereunder.

 

6



--------------------------------------------------------------------------------

This Note shall be governed by and construed under the laws of the State of New
York (without reference to choice of law doctrine but with reference to Sections
5-1401 and 5-1402 of the New York General Obligations Law, which by its terms
applies to this Note) whose laws the Borrowers expressly elect to apply to this
Note. The Borrowers agree that any action or proceeding brought to enforce or
arising out of this Note may be commenced in the Supreme Court of the State of
New York, Borough of Manhattan, or in the District Court of the United States
for the Southern District of New York.

 

AAMES CAPITAL CORPORATION By:    

Name:

 

Jon D. Van Deuren

Title:

 

Senior Vice President, Finance

AAMES INVESTMENT CORPORATION By:    

Name:

 

Jon D. Van Deuren

Title:

 

Senior Vice President, Finance

 

7



--------------------------------------------------------------------------------

SCHEDULE OF LOANS

 

This Note evidences Advances made under the within-described Warehouse Agreement
to the Borrowers, on the dates, in the principal amounts and bearing interest at
the rates set forth below, and subject to the payments and prepayments of
principal set forth below:

 

Date Made

--------------------------------------------------------------------------------

 

Principal

Amount of Loan

--------------------------------------------------------------------------------

 

Amount Paid

or Prepaid

--------------------------------------------------------------------------------

 

Unpaid

Principal Amount

--------------------------------------------------------------------------------

 

Notation

Made by

--------------------------------------------------------------------------------

                                                                               
                                                                               
                                                                               
                                                                 

 

8